DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the preliminary amendment filed 5/26/2022. Claims 1-20 have been cancelled. New claims 21-50 have been added. Therefore, claims 21-50 are presently pending in this application.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Smith et al. (2012/0204878) discloses a patient interface (see FIG. 1) for providing a flow of air at a therapeutic pressure above ambient air pressure to a patient throughout the patient's respiratory cycle to treat sleep disordered breathing (that is connected to a external gas source such as a blower) (para. 0021), the patient interface comprising: a frame (4; main frame) constructed from a first material (stiff material such as thermoplastic) (para. 0020); a tube having a first end that is permanently connected to the frame and a second end rotatably connected to a swivel (fluid coupling device 18, such as a swivel conduit) (para. 0021), the swivel being configured to be connected to a gas delivery tube to receive the flow of air during use (configured to be connected to an external gas source, for carrying fluid, such as breathing gas; See FIG. 1 which shows fluid coupling device as conduit shaped and is configured to connect a gas delivery tube); a cushion (12; nasal cushion) (para. 0021) comprising: a base connected to the frame (see FIG. 1); a rigidiser arm assembly (8A,B) comprising a pair of laterally extending rigidiser arm portions (see FIG. 1 of the arms; see also para. 0021)); and a first length-adjustable strap constructed from a textile material and removably connected to the rigidiser arm assembly (headgear 6 made of a fabric material) (para. 0020).
Sullivan et al. (5,243,971) teaches a nasal patient interface comprising: a frame (19; shell portion) comprising a plurality of vent holes (20; multi-aperture orifice) (col. 4, lines 9-11) configured to discharge air to atmosphere to wash out exhaled carbon dioxide (expired air vented to atmosphere by way of the orifice) (col. 4, lines 25-34); a cushion (13, 27) comprising a seal-forming structure (13; membrane) configured to contact and seal against the patient's face around the patient's nares to deliver the flow of air to the patient's nares during use, the seal- forming structure being configured to leave the patient's mouth uncovered in use (cover the nose area of the person and does not cover the mouth) (col. 4, lines 12-15), and the seal- forming structure being constructed from a material that is more flexible than the first material (thin walled soft flexible material) (col. 5, lines 1-5); and the base (27, 34; flange) constructed from a second material (see also FIG. 5, cross section showing membrane and moulding 27 being made of different material). Handke (5,724,965) teaches a patient interface comprising a cushion seal forming structure made of silicone material (para. 3, lines 60-65). Doherty (2010/0258136) teaches a patient interface comprising a rigidiser arm assembly comprising a pair of laterally extending rigidiser arm portions and  a mechanical clip to releasably attach the rigidiser arm assembly to the frame (from of each strap has a front end that connects to a frame; see also FIG. 1 clearly showing a mechanical clip). However, the prior art of record does not specifically the above combination of limitation and also wherein the cushion has a based constructed from a material more rigid than the seal forming structure. Therefore, claims 21 and 34 have been found allowable since any conclusion of obviousness would have been based upon improper hindsight reasoning using knowledge gleaned only from the applicant’s own disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kwok et al. (6,513,526) teaches a facemask comprising a base that is fixed removably connected to a frame. Correa et al. (6,119,694), Schwarz (2,931,356), Collazo et al. (2011/0232649), Brambilla et al (2009/0107508)  teaches a patient interface comprising a cushion with a flanged fit bas that is removably connected to the frame and rigidizing arms for mounting to a head gear. Ging (2004/0221850) teaches a patient interface comprising a cushion removably connected to a frame and comprising rigidizing arms for mounting to a head gear, wherein the rigidizing arm is connected via a mechanical clip.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619



/MICHAEL J TSAI/Primary Examiner, Art Unit 3619